DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 09/19/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
The amendments to the specification correct the previously-raised informalities. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 09/19/2022, with respect to the objection to claims 5 and 9 have been fully considered and are persuasive. 
The amendments to claims 5 and 9 correct the previously-raised informalities. Accordingly, the objection to claims 5 and 9 has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 09/19/2022, with respect to the 35 USC 112(b) rejection of claim 8 have been fully considered and are persuasive. 
The amendments to claim 8 correct the antecedent basis concerns. Accordingly, the 35 USC 112(b) rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see Pgs. 7-8, filed 09/19/2022, with respect to the 35 USC 102(a)(1) rejection of claims 1-12 have been fully considered and are persuasive. 
The Examiner is in agreement with Applicant’s argument that Pardhan fails to teach or suggest “transmission elements for data transmission, inductive energy transmission, or angle of rotation transmission”. However, the Examiner notes that such a feature is not present in a previously-examined claim set and therefore necessitates further search and consideration. Accordingly, the 35 USC 102(a)(1) rejection of claims 1-12 has been withdrawn and a new rejection is made under Pardhan in view of Graf.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardhan et al. (US 2018/0109061 A1), hereinafter Pardhan, in view of Graf (US 2013/0322889 A1).

Regarding claim 1, Pardhan teaches a rotating plate unit for a LiDAR device, the rotating plate unit comprising:
a disk-shaped stator;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7A, included below, demonstrates that the stator 700 is disk-shaped.

    PNG
    media_image1.png
    748
    474
    media_image1.png
    Greyscale


a disk-shaped rotor,
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIG. 7A, included above, demonstrates that the rotor 702 is disk-shaped.
wherein disk-shaped surfaces of the stator and rotor are parallel to and at a distance from each other along a central axis; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 7A, included above, demonstrates that the stator and rotor are engaged at a distance from one another about a central axis. FIG. 9A, included below, provides a cross-sectional view depicting a distance between the stator and rotor.

    PNG
    media_image2.png
    370
    489
    media_image2.png
    Greyscale

and a contactless transmission system between the stator and rotor, the transmission system including a plurality of pairs of mutually corresponding transmission elements
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 9A, included above, best demonstrates the contactless nature of the transmission system.
wherein: with respect to each of the pairs: a first one of the transmission elements of the respective pair is situated on a surface of the stator facing the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7B, included below, and FIG. 9A above demonstrate that the transmission elements of the stator are facing the transmission elements of the rotor.

    PNG
    media_image3.png
    495
    641
    media_image3.png
    Greyscale

a second one of the transmission elements of the respective pair is situated on a surface of the rotor facing the stator; 
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIGs. 7B and 9A, included demonstrate that the transmission elements of the rotor are facing the transmission elements of the stator.
and first and second transmission elements of the respective pair are at least regionally situated across and at a distance from each other during a rotation of the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
and the pairs are situated in spatial separation from one another along a radius of the rotating plate unit.
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
However, while Pardhan does teach the transfer of heat energy using the plurality of pairs of mutually corresponding transmission elements (see at least [0002]), Pardhan does not outright teach a plurality of pairs of mutually corresponding transmission elements for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission. Graf teaches a rotary transmission device for machine tools, comprising:
for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission;
Graf teaches ([0023]): "In order to allow for bidirectional data transmission, the transmitting and receiving elements 56, 58'; 56', 58 which are combined in groups are operated as transmitters and as receivers alternately by means of their transmitting and receiving electronics systems 60, 62'; 60', 62 using half-duplex operation. The changeover is made in a centrally controlled manner such that data is alternately transmitted from the stator part 18 to the rotor part 26 and from the rotor part 26 to the stator part 18."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardhan to incorporate the teachings of Graf to provide a plurality of pairs of mutually corresponding transmission elements for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission. Pardhan and Graf are each concerned with rotary systems utilizing rotors and stators. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Graf, as the rotor-side and stator-side transmitter and receiver groups allow for uninterrupted communication when the rotor part is rotating and/or stationary, as recognized by Graf ([0005]).

Regarding claim 2, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
the transmission system is configured to perform a transmission in a same frequency range for all of the pairs.
Pardhan teaches ([0066]): "Moreover, the rotating platform 114 could rotate at various rates so as to cause LIDAR device 100 to scan the environment at various refresh rates. For example, the LIDAR device 100 may be configured to have a refresh rate of 15 Hz (e.g., fifteen complete rotations of the LIDAR device 100 per second)." Pardhan further teaches  ([0138]): "Thus, in implementations where rotor RPM is a manipulable variable, an optimum RPM may be selected that weighs the added cooling benefit of increased rotation speed against the increased power expenditure to maintain the rotation speed based on the particular application of the thermal rotary link." Thus, the transmission system is capable of performing transmission in the same frequency range (e.g., 15 Hz).

Regarding claim 3, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
for at least two adjacent ones of the pairs, a spatially and/or materially structured screening region is situated between the pairs along the radius of the rotating plate unit.
Pardhan teaches ([0002]): "When the fins of the rotor and fins of the stator are interposed with one another, heat may be transferred from the fins of the rotor to fins of the stator by way of an airgap separating adjacent fins." FIGs. 7B and 9A, included above, demonstrate that such an airgap would be present between each of the pairs.

Regarding claim 4, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
 the stator and/or the rotor is made from a metallic material, a metallically coated plastic, and/or a plastic having metallic inserts.
Pardhan teaches ([0113]): "Rotor 400 and fins 500-509 may comprise a metallic material with a high thermal conductivity such as aluminum or copper."

Regarding claim 5, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
at least one of: a shaft, a ball bearing, or a rotatory drive element; which is situated along the central axis.
Pardhan teaches ([0069]): "In accordance with the present disclosure, the LIDAR device 100 may also include a rotary joint 120 that directly or indirectly couples the stationary platform 118 to the rotating platform 114. Specifically, the rotary joint 120 may take on any shape, form and material that provides for the rotation of the rotating platform 114 about an axis relative to the stationary platform 118. For instance, the rotary joint 120 may take the form of a shaft or the like that rotates based on actuation from an actuator 116..."

Regarding claim 6, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
the rotating plate unit has a circumferential sealing lip or a sealing structure in a region of an outer edge of the rotating plate unit.
Pardhan teaches ([0037]): "In further embodiments, the rotor and stator may be enclosed in a sealed chamber filled with a thermally conductive fluid." One of ordinary skill in the art would recognize that such a sealed chamber amounts to a sealing structure in the region of the outer edges of the rotor and stator surfaces.

Regarding claim 7, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
at least one transmission element is situated on a flexible PCB.
Pardhan teaches ([0060]): "Furthermore, as noted, the first receiver may have a photodetector array, which may include two or more detectors… For example, the detectors can be disposed on one or more substrates (e.g., printed circuit boards (PCBs), flexible PCBs, etc.) and arranged to detect incoming light that is traveling along the optical path from the optical lenses." Pardhan further teaches ([0068]): "Heat generated by electronic, optical, and mechanical components of LIDAR device 100 may be transferred away from LIDAR device 100 by way of the thermal rotary link. In particular, the thermal rotary link may transfer heat from the rotating platform 114 to stationary platform 118." Pardhan even further teaches  ([0002]): "When the fins of the rotor and fins of the stator are interposed with one another, heat may be transferred from the fins of the rotor to fins of the stator by way of an airgap separating adjacent fins." Thus, the LIDAR includes a photodetector array including a detector disposed on a flexible PCB. The transmission elements (i.e., the fins of the rotor and fins of the stator) then transfer heat away from the flexible PCB (which the Examiner has interpreted as an "electronic, optical" component of the LIDAR device 100).

Regarding claim 8, Pardhan and Graf teach the aforementioned limitations of claim 1. Pardhan further teaches:
an airgap is located between (a) at least one transmission element situated on the surface of the stator or the rotor and (b) the stator or the rotor on which the at least one transmission element is situated.
Pardhan teaches ([0002]): "When the fins of the rotor and fins of the stator are interposed with one another, heat may be transferred from the fins of the rotor to fins of the stator by way of an airgap separating adjacent fins." FIGs. 7B and 9A, included above, demonstrate that such an airgap would be present between each of the transmission elements (i.e., the fins) and the stator or rotor on which the at least one transmission element is situated.

Regarding claim 9, Pardhan teaches a LiDAR device comprising a rotating plate unit, wherein:
the rotating plate unit includes: a disk-shaped stator; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7A, included above, demonstrates that the stator 700 is disk-shaped.
 a disk-shaped rotor,
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIG. 7A, included above, demonstrates that the rotor 702 is disk-shaped.
wherein disk-shaped surfaces of the stator and rotor are parallel to and at a distance from each other along a central axis;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 7A, included above, demonstrates that the stator and rotor are engaged at a distance from one another about a central axis. FIG. 9A, included above, provides a cross-sectional view depicting a distance between the stator and rotor.
and a contactless transmission system between the stator and rotor, the transmission system including a plurality of pairs of mutually corresponding transmission elements
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 9A, included above, best demonstrates the contactless nature of the transmission system.
with respect to each of the pairs: a first one of the transmission elements of the respective pair is situated on a surface of the stator facing the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIGs. 7B and 9A, included above, demonstrate that the transmission elements of the stator are facing the transmission elements of the rotor.
a second one of the transmission elements of the respective pair is situated on a surface of the rotor facing the stator;
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIGs. 7B and 9A, included demonstrate that the transmission elements of the rotor are facing the transmission elements of the stator.
and first and second transmission elements of the respective pair are at least regionally situated across and at a distance from each other during a rotation of the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
and the pairs are situated in spatial separation from one another along a radius of the rotating plate unit.
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
However, while Pardhan does teach the transfer of heat energy using the plurality of pairs of mutually corresponding transmission elements (see at least [0002]), Pardhan does not outright teach a plurality of pairs of mutually corresponding transmission elements for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission. Graf teaches a rotary transmission device for machine tools, comprising:
for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission;
Graf teaches ([0023]): "In order to allow for bidirectional data transmission, the transmitting and receiving elements 56, 58'; 56', 58 which are combined in groups are operated as transmitters and as receivers alternately by means of their transmitting and receiving electronics systems 60, 62'; 60', 62 using half-duplex operation. The changeover is made in a centrally controlled manner such that data is alternately transmitted from the stator part 18 to the rotor part 26 and from the rotor part 26 to the stator part 18."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardhan to incorporate the teachings of Graf to provide a plurality of pairs of mutually corresponding transmission elements for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission. Pardhan and Graf are each concerned with rotary systems utilizing rotors and stators. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Graf, as the rotor-side and stator-side transmitter and receiver groups allow for uninterrupted communication when the rotor part is rotating and/or stationary, as recognized by Graf ([0005]).

Regarding claim 10, Pardhan teaches a method for producing a rotating plate unit, the method comprising:
providing a disk-shaped stator 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7A, included above, demonstrates that the stator 700 is disk-shaped.
and a disk-shaped rotor; 
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIG. 7A, included above, demonstrates that the rotor 702 is disk-shaped.
applying first transmission elements of pairs of transmission elements to a fitting form in order to specify a distance between the first transmission elements and to precisely fix the first transmission elements in place relative to the stator with an application of the stator to the fitting form;
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches ([0116]): "The stator 402 and the plurality of fins 512-521 may be manufactured as one pieces or as multiple pieces that are fixedly joined together, as described above." Here, Pardhan suggests that the fins of the stator may use the same fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, and/or bolting) as are used on the fins of the rotor. Pardhan even further teaches  ([0118]): "When rotor 400 and stator 402 are rotatably connected to one another, the plurality of fins 500-509 of the rotor 400 may interpose with the plurality of fins 512-521 of the stator 402, as shown in FIG. 4. Specifically, the fins arranged in adjacent circles on rotor 400 may be radially separated from one another to allow corresponding fins of stator 402 to interpose therebetween... Likewise, the radial gap between fins 501 and 502 of the rotor 400 may be sufficient to permit corresponding fin 513 of stator 402 to interpose therebetween. On the stator side, the radial gap between fins 512 and 513, for example, may be sufficient to permit corresponding fin 510 of rotor 400 to interpose therebetween."
applying second transmission elements to the fitting form in order to specify a distance between the second transmission elements and to precisely fix the second transmission elements in place relative to the rotor with an application of the rotor to the fitting form;
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches  ([0118]): "When rotor 400 and stator 402 are rotatably connected to one another, the plurality of fins 500-509 of the rotor 400 may interpose with the plurality of fins 512-521 of the stator 402, as shown in FIG. 4. Specifically, the fins arranged in adjacent circles on rotor 400 may be radially separated from one another to allow corresponding fins of stator 402 to interpose therebetween... Likewise, the radial gap between fins 501 and 502 of the rotor 400 may be sufficient to permit corresponding fin 513 of stator 402 to interpose therebetween. On the stator side, the radial gap between fins 512 and 513, for example, may be sufficient to permit corresponding fin 510 of rotor 400 to interpose therebetween."
and combining the stator and rotor to form the rotating plate unit following the fixation of the transmission elements to the stator and rotor, respectively;
Pardhan teaches  ([0118]): "When rotor 400 and stator 402 are rotatably connected to one another, the plurality of fins 500-509 of the rotor 400 may interpose with the plurality of fins 512-521 of the stator 402, as shown in FIG. 4. Specifically, the fins arranged in adjacent circles on rotor 400 may be radially separated from one another to allow corresponding fins of stator 402 to interpose therebetween... Likewise, the radial gap between fins 501 and 502 of the rotor 400 may be sufficient to permit corresponding fin 513 of stator 402 to interpose therebetween. On the stator side, the radial gap between fins 512 and 513, for example, may be sufficient to permit corresponding fin 510 of rotor 400 to interpose therebetween."
wherein, in the formed rotating plate unit: disk-shaped surfaces of the stator and rotor are parallel to and at a distance from each other along a central axis;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 7A, included above, demonstrates that the stator and rotor are engaged at a distance from one another about a central axis. FIG. 9A, included above, provides a cross-sectional view depicting a distance between the stator and rotor.
the first and second transmission elements are arranged in a plurality of pairs that each includes one of the first transmission elements on the stator and one of the second transmission elements on the rotor at least regionally situated across and at a distance from the first transmission element of the respective pair during a rotation of the rotor;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
and the pairs are situated in spatial separation from one another along a radius of the rotating plate unit.
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
However, while Pardhan does teach the transfer of heat energy using the plurality of pairs of mutually corresponding transmission elements (see at least [0002]), Pardhan does not outright teach a plurality of pairs of mutually corresponding transmission elements for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission. Graf teaches a rotary transmission device for machine tools, comprising:
wherein the pairs of transmission elements are configured to perform at least one of: data transmission, inductive energy transmission, or angle of rotation transmission;
Graf teaches ([0023]): "In order to allow for bidirectional data transmission, the transmitting and receiving elements 56, 58'; 56', 58 which are combined in groups are operated as transmitters and as receivers alternately by means of their transmitting and receiving electronics systems 60, 62'; 60', 62 using half-duplex operation. The changeover is made in a centrally controlled manner such that data is alternately transmitted from the stator part 18 to the rotor part 26 and from the rotor part 26 to the stator part 18."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardhan to incorporate the teachings of Graf to provide a plurality of pairs of mutually corresponding transmission elements for at least one of: data transmission, inductive energy transmission, or angle of rotation transmission. Pardhan and Graf are each concerned with rotary systems utilizing rotors and stators. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Graf, as the rotor-side and stator-side transmitter and receiver groups allow for uninterrupted communication when the rotor part is rotating and/or stationary, as recognized by Graf ([0005]).

Regarding claim 11, Pardhan and Graf teach the aforementioned limitations of claim 10. Pardhan further teaches:
the fitting form is a single fitting form used for both the first and second transmission element.
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches ([0116]): "The stator 402 and the plurality of fins 512-521 may be manufactured as one pieces or as multiple pieces that are fixedly joined together, as described above." Thus, Pardhan anticipates using the same fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, or bolting) for both the first and second transmission elements.

Regarding claim 12, Pardhan and Graf teach the aforementioned limitations of claim 10. Pardhan further teaches:
the fitting form includes a first fitting form used for the first transmission elements 
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches ([0116]): "The stator 402 and the plurality of fins 512-521 may be manufactured as one pieces or as multiple pieces that are fixedly joined together, as described above." Thus, Pardhan anticipates using a first fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, or bolting) for the first transmission element.
and a second fitting form used for the second transmission elements.
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Thus, Pardhan anticipates using a second fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, or bolting) for the second transmission element. The Examiner notes in particular that Pardhan anticipates the use of different kinds of fitting forms (i.e., “and/or”). Thus, the second fitting form could be a different kind than that used for the first transmission element.

Regarding claim 13, Pardhan and Graf teach the aforementioned limitations of claim 1. However, Pardhan does not outright teach that the plurality of pairs of mutually corresponding transmission elements are configured to perform data transmission. Graf further teaches:
the plurality of pairs of mutually corresponding transmission elements are configured to perform data transmission.
Graf teaches ([0023]): "In order to allow for bidirectional data transmission, the transmitting and receiving elements 56, 58'; 56', 58 which are combined in groups are operated as transmitters and as receivers alternately by means of their transmitting and receiving electronics systems 60, 62'; 60', 62 using half-duplex operation. The changeover is made in a centrally controlled manner such that data is alternately transmitted from the stator part 18 to the rotor part 26 and from the rotor part 26 to the stator part 18."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardhan and Graf to further incorporate the teachings of Graf to provide that the plurality of pairs of mutually corresponding transmission elements are configured to perform data transmission. Pardhan and Graf are each concerned with rotary systems utilizing rotors and stators. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Graf, as the rotor-side and stator-side transmitter and receiver groups allow for uninterrupted communication when the rotor part is rotating and/or stationary, as recognized by Graf ([0005]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardhan and Graf in view of Lange et al. (US 2016/0203906 A1), hereinafter Lange.

Regarding claim 14, Pardhan and Graf teach the aforementioned limitations of claim 1. However, neither Pardhan nor Graf outright teach that the plurality of pairs of mutually corresponding transmission elements are configured to perform inductive energy transmission. Lange teaches an inductive rotary transmitter, comprising:
the plurality of pairs of mutually corresponding transmission elements are configured to perform inductive energy transmission.
Lange teaches ([0083]): "The invention relates to an inductive energy transmitter having a rotor 11 and a stator 13, which can rotate relative to one another, such that a rotary transmitter 10 is formed. A rotor winding 12 is arranged on the rotor 11, and a stator winding 14 is arranged on the stator 13..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardhan and Graf to incorporate the teachings of Lange to provide that the plurality of pairs of mutually corresponding transmission elements are configured to perform inductive energy transmission. Pardhan, Graf, and Lange are each concerned with rotary systems utilizing rotors and stators.  Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lange, as doing so allows for energy transmission between the rotor and stator without physical contact, as recognized by Lange ([0046]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardhan and Graf in view of Tsuji (US 2013/0276319 A1).

Regarding claim 15, Pardhan and Graf teach the aforementioned limitations of claim 1. However, neither Pardhan nor Graf outright teach that the plurality of pairs of mutually corresponding transmission elements are configured to perform angle of rotation transmission. Tsuji teaches a rotor and stator with rotation angle detection, comprising:
the plurality of pairs of mutually corresponding transmission elements are configured to perform angle of rotation transmission.
Tsuji teaches ([0045]): "The stator 42 includes a substantially doughnut-plate-shaped stator ring provided on the outer circumference of the spindle 20 and a plate-shaped stator extension provided on an outer circumference of the stator ring to be stretched toward the inside of the frame 10. The stator ring has an electrode pattern formed by a transmission coil and a receiver coil for detecting a rotation angle of the rotor 41 by electromagnetically coupling to the electrode pattern of the rotor 41."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardhan and Graf to incorporate the teachings of Tsuji to provide that the plurality of pairs of mutually corresponding transmission elements are configured to perform angle of rotation transmission. Pardhan, Graf, and Tsuji are each concerned with rotary systems utilizing rotors and stators.  Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Tsuji, as doing so provides the predictable result of performing angle of rotation transmission using the plurality of pairs of mutually corresponding transmission elements. One of ordinary skill in the art would be capable of applying the rotor/stator-based teachings of Tsuji to the rotor and stator of Pardhan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kingman et al. (US 2009/0212649 A1) teaches the use of different kinds of fitting forms for first and second transmission elements of a rotor and stator (see at least [0021]). Pacala (US 2018/0329066 A1) teaches a 360 degree panoramic LIDAR system including the use of permanent magnets and solenoid coils as transmission elements of a rotor/stator LIDAR system (see at least [0040] and [0127]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662